Citation Nr: 1126578	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1993.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  This case was remanded by the Board in August 2008 and April 2010 for additional development.


FINDINGS OF FACT

1.  An April 2004 rating decision denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a low back disorder.

2.  Evidence associated with the claims file since the April 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim.

3.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed neck disorder is not related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The evidence received since the April 2004 rating decision is not new and material, and therefore, the claim of entitlement to service connection for a low back disorder is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A neck disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in May 2010 satisfied the duty to notify provisions, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his cervical spine disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Although the Veteran was not examined for the purpose of addressing his claim to reopen the issue of entitlement to service connection for a low back disorder, VA is not required to provide such an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).  The Court has held that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  However, as discussed below, the Board finds that in this case new and material evidence has not been presented as to any unestablished fact with respect to the Veteran's low back disorder claim.  Accordingly, a medical examination is not required with respect to that disorder.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Low Back Disorder

An unappealed rating decision in June 1994 denied the Veteran's claim of entitlement to service connection for a low back disorder on the basis that there was no medical evidence that the Veteran had received a diagnosis of a low back disability for VA purposes.  Subsequently, an April 2004 rating decision denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a low back disorder on the basis that the Veteran had not submitted new and material evidence.  The relevant evidence of record at the time of the April 2004 rating decision consisted of the Veteran's service treatment records and VA outpatient and medical examination records dated from July 2001 to March 2004.
 
The Veteran did not file a notice of disagreement after the April 2004 rating decision.  Therefore, the April 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In April 2005, a claim to reopen the issue of entitlement to service connection for a low back disorder was received.  Evidence of record received since the April 2004 rating decision includes VA outpatient and medical examination records dated from May 2004 to June 2010 and a transcript of a June 2008 hearing before the Board.   The May 2004 to June 2010 VA outpatient and medical examination records and the June 2008 hearing transcript are "new" in that they were not of record at the time of the April 2004 decision.  However, none of the new evidence is material as it does not relate to an unestablished fact necessary to substantiate the claim.

Specifically, none of the new evidence shows that the Veteran has a current diagnosis of a low back disorder for VA purposes.  The VA outpatient and medical examination records include numerous reports of low back pain.  These records, and the Veteran's lay statements, are competent to demonstrate that he experiences low back pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  The Veteran's lay statements are not competent to provide a medical diagnosis of a low back disorder for VA purposes and the medical evidence of record does not demonstrate that the Veteran has ever received a diagnosis of a low back disorder for VA purposes.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the evidence received since the April 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim.

Since the additional evidence received since the April 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Cervical Spine

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records include only one notation of neck symptomatology.  In a November 1993 service retirement examination report, the Veteran reported that he had been refused employment, been unable to hold a job, or been unable to stay in school due to multiple conditions including unknown neck pain.  The examiner summarized that the Veteran reported experiencing multiple arthralgias/myalgias.  On physical examination, no spine abnormalities were noted.

More than seven years after separation from military service, an April 2001 VA radiographic report stated that, on views of the Veteran's cervical spine, loss of disc height was seen at C6-7.  The impression was mild degenerative disc disease at C6-7.  The medical evidence of record shows that a cervical spine disorder has been consistently diagnosed since April 2001.

In a July 2001 VA outpatient medical report, the Veteran complained of increased right arm numbness.  After physical examination and testing, the examiner stated that the Veteran's right arm symptoms might be caused by his neck.

In a March 2002 VA outpatient medical report, the Veteran complained of right shoulder pain.  After physical examination, the relevant assessment was cervical radiculopathy of the right arm.  After magnetic resonance imaging (MRI) examination of the Veteran's cervical spine, the impression was a cervical cord syrinx, without neoplasm or avascular necrosis, and small central disc protrusion at C6-7, without cord compression or neuroforaminal narrowing.

An August 2002 VA outpatient medical report gave an assessment of abnormal MRI, cervical radiculopathy.

In a February 2003 VA outpatient medical report, the Veteran complained of neck pain.  The examiner stated that the pain "has been thought to be due to psoriasis in the past."  After physical examination, the assessment was chronic cervical pain.

In a March 2003 VA outpatient medical report, the Veteran complained of low back and cervical spine pain which began after he "[h]urt his neck years ago playing basketball."

In a December 2003 VA outpatient medical report, the Veteran reported that he had experienced neck pain since experiencing a basketball injury in 1985.  The diagnosis stated that a cervical spine MRI "was significant for mild [degenerative joint disease] that [was] age appropriate."

A December 2004 VA radiographic report stated that, on views of the Veteran's cervical spine, the impression was degenerative joint disease, mainly at C6-7, with no other abnormalities.

In an August 2005 VA outpatient medical report, the Veteran complained of chronic neck pain with muscle spasms.  The examiner stated that the Veteran had documented degenerative joint disease in addition to psoriatic arthritis.  After physical examination, the assessment was chronic pain issues which the examiner believed was due to a combination of psoriatic arthritis and osteoarthritis.

A March 2009 VA spine examination report stated that the Veteran's claims file had been reviewed.  The Veteran complained of neck pain which began in 1982 when he was injured with a fall and a blow to the head.  He reported that at the time he received a diagnosis of a concussion and was treated with medication.  The Veteran stated that he was given a profile for his neck at a later time.  After physical examination, the diagnosis was cervical spondylosis with clinical evidence of a left cervical radiculopathy.  The examiner opined that

it is less likely than not that the [V]eteran's present neck problems are related to military service.  I could find no reference to treatment for neck problems in the service medical records.  The question is raised whether the [V]eteran's diagnosis of psoriatic arthritis could account for his neck problems.  Approximately 20% of patients with psoriatic arthritis can have spinal manifestations, but these are generally present in the lower spine or the sacroiliac joints and not the neck.

A June 2010 VA spine examination report stated that the Veteran's claims file had been reviewed.  The Veteran reported that his neck pain began in 1982 "when he fell off of a 10 foot cliff while in a jeep and had the acute onset of neck pain.  He then reinjured the neck during [physical training]."  After physical examination, the diagnosis was degenerative disc disease of the cervical spine.  The examiner opined that

it is less likely than not that his neck condition is related to him having been in the service.  I believe that the degenerative process in the neck is what is responsible for his symptoms and I believe that this degenerative process has occurred over the last 17 years after military discharge in that there is no data to suggest that there was any sort of neck condition present in the service which predisposed him to this degenerative process.  It is clear that his neck condition is not related to psoriasis. . .  He does not have spondylitis of the cervical spine as what he has is degenerative dis[c] disease and degenerative dis[c] disease is not related to psoriasis.  There is no data to support the injury he described above in reference to the cervical spine and it appears that any neck pain he had in the service as self limited [sic] without appropriate documentation suggesting that there was any chronic condition in that the symptoms which he currently is experiencing are degenerative in nature and have occurred after military discharge.

In summary it is less likely than not that his neck condition is related to him having previously been in the service and it is completely unrelated to any of his other service connected disabilities.

The preponderance of the evidence of record does not show that the Veteran's currently diagnosed neck disorder is related to military service or to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis or physical findings of a neck disorder.  While the medical evidence of record shows that the Veteran has a current diagnosis of a neck disorder, there is no medical evidence that a neck disorder was diagnosed prior to April 2001, over 7 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In addition, the preponderance of the etiological evidence of record does not show that the Veteran's currently diagnosed neck disorder is related to military service or a service-connected disability.  The only evidence of record which directly relates the Veteran's currently diagnosed neck disorder to military service are the Veteran's own lay statements.  The Veteran's statements are competent that he experienced pain and continuity of symptomatology since military service.  See Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, the Board does not find the Veteran's lay statements to be credible with respect to the etiology of his currently diagnosed neck disorder, as his statements are contradictory and inconsistent with the contemporary medical evidence of record.  In March 2003 and December 2003, the Veteran stated that his neck pain began following a basketball injury in 1985, but in March 2009 and June 2010 he reported that his neck pain began in 1982 after an automobile accident.  There are no medical records of any kind which describe any incident consistent with the automobile accident described by the Veteran.  Furthermore, while the Veteran's 1985 basketball injury is documented in his service treatment records, the injury report does not include any complaints, findings, or diagnosis of a neck disorder.  Finally, in March 2009 the Veteran stated that he was given a physical profile for his neck disorder during military service.  The Veteran's service treatment records do not document any such physical profile.  While the Veteran did report a history of neck pain on his November 1993 retirement examination report, no spine abnormalities were found on physical examination.  As the Veteran's lay statements regarding the etiology of his neck disorder are contradictory and inconsistent with the contemporary medical evidence of record, the Board finds that they are not credible.

There are a few medical reports of record which discuss a relationship between the Veteran's neck symptoms and his service-connected chronic impingement of the right shoulder and psoriatic arthritis.  These reports include the July 2001, February 2003, and August 2005 VA outpatient medical reports.  However, these reports use speculative language and/or provide very little basis for their findings.  Accordingly, the Board finds that they warrant low probative value.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service); Sklar v. Brown, 5 Vet. App. 140 (1993) (The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion).  In contrast, the March 2009 and June 2010 VA spine examination reports provide lengthy and detailed bases for their findings that the Veteran's currently diagnosed neck disorder was not related either to his period of active military service or to any service-connected disability.  Instead, the examiners concluded that the Veteran's neck disorder was age-related, which is also consistent with findings made in the December 2003 VA outpatient medical report.  Accordingly, the Board finds that the March 2009 and June 2010 VA spine examination reports warrant high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (stating that the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Thus, the preponderance of the evidence of record shows that the Veteran's currently diagnosed neck disorder is not related to military service or to a service-connected disability.  As such, service connection for a neck disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


